Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 24, 2015

                                       No. 04-15-00068-CV

                                      John M. DONOHUE,
                                           Appellant

                                                 v.

            Perla DOMINGUEZ and Kevin Nakata, In Their Individual Capacaties,
                                    Appellees

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-12457
                           Honorable Laura Salinas, Judge Presiding


                                          ORDER

        This is an accelerated appeal. Appellant’s brief was originally due May 29, 2015. On
May 27, 2015, appellant filed a motion to extend time to file his brief and asked for a copy of the
clerk’s record based on his indigent status. On May 29, 2015, we rendered an order granting
appellant’s requests, ordering this clerk of this court to send appellant a copy of the record and
granting him an extension of time to June 18, 2015, to file his brief. Neither the brief nor a
motion for extension of time was filed.

        We therefore ORDER appellant to file, on or before July 14, 2015, his brief and a
written response reasonably explaining his failure to timely file the brief. If fails to file a brief
and the written response by the date ordered, we will dismiss the appeal for want of prosecution.
See TEX. R. APP. P. 38.8(a). Appellant is advised that no further extensions of time to file the
brief will be granted absent written proof of extraordinary circumstances.




                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court